FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2022

                                     No. 04-22-00136-CV

BARRETT FIREARMS MANUFACTURING, INC., Barrett Firearms USA, Inc., and Federal
                       Cartridge Company,
                            Appellants

                                              v.

                                      Xavier FLORES,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-17551
                          Honorable Richard Price, Judge Presiding


                                       ORDER
       On August 23, 2022, appellant Federal Cartridge Company filed a “Motion for
Admission Pro Hac Vice of Anthony M. Pisciotti and Danny C. Lallis.” In the motion,
nonresident attorneys Pisciotti and Lallis request permission from this court to appear pro hac
vice to serve as appellate co-counsel for Federal Cartridge Company. The motion is
accompanied by a “Motion in Support of Co-Counsel’s Request to Appear” filed by a resident
attorney. After consideration, we grant the motions.

       It is so ORDERED on August 26, 2022.

                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT